 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                       CENTRAL DISTRICT OF CALIFORNIA
10
11   JERMAURA WRIGHT,                ) Case No. CV 19-2566-JVS (JPR)
                                     )
12                      Plaintiff,   )
                                     )
13              v.                   )          J U D G M E N T
                                     )
14   ANDREW M. SAUL,                 )
     Commissioner of Social          )
15   Security,                       )
                                     )
16                      Defendant.   )
                                     )
17
          For the reasons set forth in the accompanying Order
18
     Dismissing Action for Failure to Prosecute, it is hereby ADJUDGED
19
     that this action is dismissed without prejudice.
20
21
22
     DATED: October 15, 2019
23                                    JAMES V. SELNA
                                      U.S. DISTRICT JUDGE
24
25
26
27
28
